Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 1 of 22 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
___________________________________________

STATE OF NEW YORK and the
NEW YORK STATE DEPARTMENT
OF ENVIRONMENTAL CONSERVATION,

                          Plaintiffs,
                                                          COMPLAINT
             -against-
                                                          NO. 21-cv-3752
KURT WEISS GREENHOUSES, INC.,
the Estate of RUSSELL WEISS, KIRK WEISS,
WAYNE WEISS, HENRON DEVELOPMENT
CORPORATION, PHELPS LANE
DEVELOPMENT CORPORATION, and
HENRY C. SCHREIBER, JR.,

                        Defendants.
_____________________________________________

      Plaintiffs State of New York and the New York State Department of

Environmental Conservation (“DEC”) (collectively, the “State”), by their attorney

Letitia James, Attorney General of the State of New York, as and for their complaint,

allege as follows, upon information and belief:

                           NATURE OF THE ACTION

       1.    This is an action under the Comprehensive Environmental Response,

Compensation and Liability Act of 1980, 42 U.S.C. §§ 9601-9675 (“CERCLA”), as

amended, and New York common law to recover costs that have been and will be

incurred by the State in responding to the releases and threatened releases of

hazardous substances into the environment at and from the property located at 25

Orchard Road in East Patchogue, Suffolk County, New York (“the Site”).

       2.    This action seeks (a) recovery of the State’s response costs incurred to
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 2 of 22 PageID #: 2




date, and (b) a declaration of liability for the State’s future response costs.

                          JURISDICTION AND VENUE

       3.    This Court has exclusive jurisdiction over the First Claim for Relief,

which arises under the laws of the United States, pursuant to 28 U.S.C. §§ 1331 and

2201 and 42 U.S.C. §§ 9607 and 9613. The Court has supplemental jurisdiction

under 28 U.S.C. § 1367 over the Second Claim for Relief, which is based upon New

York common law and arises out of a common nucleus of operative facts shared with

the first Claim for Relief. The Court also has jurisdiction to enter a declaratory

judgment under 28 U.S.C. §§ 2201 and 2202, as well as 42 U.S.C. § 9613.

       4.    Venue is proper in this District pursuant to 42 U.S.C. § 9613(b) and 28

U.S.C. § 1391(b) because the threatened and actual releases of hazardous substances

that give rise to this action occurred and/or are occurring within this District and

the Site is located within this District.

                                   THE PARTIES

       5.    Plaintiff State of New York is a body politic and sovereign entity, which

brings this action as parens patriae on behalf of its citizens and residents.

       6.    Plaintiff DEC is an executive agency of the State of New York, and is

authorized to administer and enforce the New York Environmental Conservation

Law.

       7.    Plaintiffs bring this action to recover costs that have been and will be

incurred by the State in responding to the release and threatened release of

hazardous substances at and from the Site.

       8.    Defendant Kurt Weiss Greenhouses, Inc. (“KW Greenhouses”) is a
                                            2
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 3 of 22 PageID #: 3




company organized and existing under the laws of New York with its principal

business address at 95 Main Street, Center Moriches, NY 11934. KW Greenhouses

operated the Site from 1992 to 2005.

      9.    Defendant Estate of Russell Weiss is the estate of Russell Weiss, an

individual who resided at 2 Alexandra Way, Westhampton, NY 11977, and was an

owner, principal, executive and/or officer of KW Greenhouses. Russell Weiss owned

the Site from November 10, 1992 to November 2, 2005. Russell Weiss also managed,

directed, and conducted operations related to the disposal of hazardous waste at the

Site, and made decisions about compliance with environmental laws and

regulations. Russell Weiss passed away in June 2021.

      10.   Defendant Kirk Weiss, an individual residing at 95 Main Street, Center

Moriches, NY 11934, is or has been an owner, principal, executive and/or officer of

KW Greenhouses. Kirk Weiss owned the Site from November 10, 1992 to November

2, 2005. Kirk Weiss also managed, directed, and conducted operations related to the

disposal of hazardous waste at the Site, and made decisions about compliance with

environmental laws and regulations.

      11.   Defendant Wayne Weiss, an individual residing at 84 Inlet View Path,

East Moriches, NY 11940, is or has been an owner, principal, executive and/or officer

of KW Greenhouses. Wayne Weiss owned the Site from November 10, 1992 to

November 2, 2005. Wayne Weiss also managed, directed, and conducted operations

related to the disposal of hazardous waste at the Site, and made decisions about

compliance with environmental laws and regulations.



                                         3
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 4 of 22 PageID #: 4




      12.   Defendant Henron Development Corporation (“Henron”) is a company

organized under the laws of New York with its principal business address at 2150

Smithtown Avenue, Ronkonkoma, NY 11779. Henron owned the Site starting on or

about November 2, 2005. Henron also managed, directed, and conducted operations

related to the disposal of hazardous waste at the Site, and made decisions about

compliance with environmental laws and regulations. While Henron is still the legal

owner of the Site, it has failed to pay taxes on the property since at least 2016, and

the Suffolk County Landbank Corporation is currently soliciting proposals for

redevelopment of the Site. Henron dissolved on January 30, 2018.

      13.   Defendant Phelps Lane Development Corporation (“Phelps”) is a

company organized and existing under the laws of New York with its principal

business address at 2150 Smithtown Avenue, Ronkonkoma, NY 11779. Phelps

managed, directed, and conducted operations related to the transportation and

disposal of hazardous waste at the Site in or about 2006.

      14.   Defendant Henry C. Schreiber, Jr. (“Schreiber”), an individual residing

at 17 Jayme Drive, North Babylon, NY 11703, is or has been an owner, principal,

executive and/or officer of Henron and Phelps. Schreiber managed, directed, and

conducted operations related to the disposal of hazardous waste at the Site, and

made decisions about compliance with environmental laws and regulations.

             STATUTORY AND REGULATORY BACKGROUND

CERCLA

      15.   The State’s First Claim for Relief is based on CERCLA, which provides

that, when there is a release or a threatened release of hazardous substances into
                                          4
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 5 of 22 PageID #: 5




the environment from a facility, certain categories of persons are liable to the State

for the costs that the State incurs to respond to the release or threatened release so

long as the State’s response actions are “not inconsistent with the national

contingency plan.” 42 U.S.C. § 9607(a).

      16.    “Hazardous substances” are defined in 42 U.S.C. § 9601(14) to include

substances that United States Environmental Protection Agency (EPA) has

designated as hazardous under 42 U.S.C. § 9602. The substances that EPA has

designated as hazardous are listed in 40 C.F.R. § 302.4.

      17.   A “release” includes spilling, leaching, and disposing “into the

environment.” Id. § 9601 (22). “Environment” includes surface water, groundwater,

drinking water supply, land surface and subsurface strata. Id. § 9601(8).

      18.   A “facility” includes “any site or area where a hazardous substance has

been deposited, stored, disposed of, or placed, or otherwise come to be located.” 42

U.S.C. § 9601 (9). It also includes buildings, structures, and equipment. Id.

      19.   “Respond” includes taking “removal actions,” “remedial actions,” and

related enforcement activities. Id. § 9601(25). “Removal” includes the cleanup or

removal of released hazardous substances from the environment and the assessment

and evaluation of a release. Id. § 9601(23). “Remedial action” means “those actions

consistent with permanent remedy taken instead of or in addition to removal

actions.” Id. § 9601(24).

      20.   The “national contingency plan” is set out at 40 C.F.R. Part 300.

      21.   The persons liable for response costs under 42 U.S.C. § 9607(a) include



                                          5
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 6 of 22 PageID #: 6




(1) current owners and operators of a facility, (2) owners and operators of a facility

at the time of disposal of hazardous substances, and (3) persons who transport and

then dispose of hazardous substances. “Persons” includes corporations. 42 U.S.C. §

9601(21).

      22.     42 U.S.C. 9613(g)(2) provides that, in an action for response costs, “the

court shall enter a declaratory judgment on liability for response costs” that “will be

binding in any subsequent action or actions to recover further response costs.”

New York Public Nuisance Law

      23.     The State’s Second Claim for Relief is based on New York common law,

and seeks to recover funds that the State has spent and will spend abating the public

nuisance resulting from contamination at the Site.

      24.     A public nuisance is a condition that offends, interferes with, or causes

damage to the public in the exercise of rights common to all, in a manner such as to,

among other things, endanger or injure the property, health, safety, or comfort of a

considerable number of persons.

      25.     Persons who cause or contribute to the creation or maintenance of a

public nuisance are strictly, and jointly and severally, liable for its abatement.

                            FACTUAL ALLEGATIONS

      26.     The Site is located at 25 Orchard Road in East Patchogue, Suffolk

County, New York, covers approximately 14 acres, and is surrounded by residential

properties.

      27.     The Site is identified on the Suffolk County Tax Map as District 0200,

Section 979.60, Block 3, Lots 002.000, 008.000, 009.000, 011.000, and 020.001 (also
                                           6
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 7 of 22 PageID #: 7




known as Lot 20.1).

      28.   Until 2006, the approximately 9.5-acre southern portion of the Site

contained six greenhouses, and the approximately 4.5-acre northern portion of the

Site had a wooded and open vegetation area. The greenhouses had unlined, dirt

floors or other pervious surface covering.

Non-parties I.W. Bianchi, Inc. and Bianchi Orchids, Inc.’s Operations

      29.   Non-parties I.W. Bianchi, Inc. and Bianchi Orchids, Inc. (collectively,

“Bianchi Corporations”) operated commercial greenhouses on the Site from

approximately 1929 to 1990.

      30.   The Bianchi Corporations grew orchids in one or more greenhouses, and

in the growing process, applied the pesticide chlordane, which was absorbed directly

onto the dirt floors of the greenhouses and which eventually moved through the

unsaturated soil (that is, the layer of soil between the land surface and groundwater)

and entered the groundwater beneath the Site.

      31.   Chlordane was used in the United States starting in 1947. However,

EPA banned its use for home, garden, and agricultural applications in 1983 based

on the adverse health consequences of exposure to chlordane in the application

process and/or through contact with contaminated soil, surface water and drinking

water. Chlordane was allowed for subterranean termite soil injection until 1988,

when all uses were banned.

      32.   Chlordane in soil can migrate into groundwater, particularly in areas

like the Site where the water table is shallow, that is, 5-10 feet below ground surface.



                                             7
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 8 of 22 PageID #: 8




      33.   EPA has found that chlordane in drinking water can cause the following

health effects when people are exposed to it for even relatively short periods of time:

central nervous system effects, including excess salivation, labored breathing,

tremors, convulsions, and deep depression, and blood system effects such as anemia

and certain types of leukemia. EPA has also found that lifetime exposure to

chlordane can cause damage to the liver, kidneys, lungs, spleen, and adrenal glands,

and cancer. EPA Fact Sheet, National Drinking Water Regulations, Chlordane

(October 1995).

      34.   EPA has designated chlordane, including its alpha and gamma isomers,

as a hazardous substance. 40 C.F.R. § 302.4.

      35.   The Bianchi Corporations are dissolved. I.W. Bianchi, Inc. was dissolved

on August 23, 1989 and Bianchi Orchards, Inc. was dissolved on September 29, 1993.

KW Greenhouses and the Weiss Family’s Operations

      36.   Defendants Russell Weiss, Kirk Weiss, and Wayne Weiss (collectively

with KW Greenhouses, “Weiss Defendants”) purchased the Site on or about

November 10, 1992.

      37.   The Weiss Defendants operated commercial greenhouses on the Site

from 1992 to 2005.

      38.   As commercial greenhouse operators, the Weiss Defendants knew or

should have known that the dirt inside the greenhouses had been exposed to

pesticides while orchids were grown there by the Bianchi Corporations.

      39.   When the Weiss Defendants operated the Site, they moved large



                                          8
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 9 of 22 PageID #: 9




quantities of chlordane-contaminated dirt from the greenhouse floors and placed it

in piles in the northern portion of the Site.

      40.   The Weiss Defendants subsequently spread the piles of contaminated

dirt over the northern portion of the Site.

Henron, Phelps, and Schreiber’s Operations

      41.   Henron purchased the Site on or about November 2, 2005, to build a

residential subdivision called “Winwood Oaks at East Patchogue.”

      42.   When Henron purchased the Site, the following structures were on the

Site: (a) six greenhouses; (b) storage building; (c) residential dwelling; (d) generator

building; (e) horse barn, and (f) garage.

      43.   In March 2005, before Henron purchased the Site, Enviroscience

Consultants, Inc. (“Enviroscience”) tested soil in and near the greenhouses on the

Site on behalf of Henron. The testing showed that chlordane and lead exceeded soil

screening levels established by the EPA for protection of human health. That testing

also revealed elevated levels of other contaminants.

      44.   In a letter dated April 22, 2005, Enviroscience notified the Suffolk

County Department of Health Services (“Suffolk County”) of the results of its March

2005 sampling. Enviroscience proposed a “soil management plan” to address the soil

contamination and requested Suffolk County’s approval of the plan.

      45.   In a letter dated May 26, 2005, Suffolk County responded that it

concurred with the soil management plan with certain modifications, including

additional sampling and dust control measures. Suffolk County also stated that



                                            9
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 10 of 22 PageID #: 10




 Enviroscience should notify it and the Town of Brookhaven (“Brookhaven”) before

 implementing the soil management plan so that Suffolk County and Brookhaven

 could perform inspections.

       46.   Enviroscience did not respond to Suffolk County’s May 2005 letter.

       47.   In June 2005, Environscience also tested soil in the northern portion of

 the Site, outside of the footprint of the former greenhouses, and found elevated levels

 of chlordane that exceeded soil cleanup objectives.

       48.   On March 8, 2006, Brookhaven issued a 30-day demolition permit to

 Henron and/or Phelps to demolish the structures on the Site.

       49.   In or about March 8, 2006, Henron and Phelps, both under Schreiber’s

 control, began demolition of the structures on the Site, including the greenhouses

 (“Spring 2006 Demolition”). They did not submit a dust management plan to Suffolk

 County prior to starting the demolition.

       50.   On March 24, 2006, Suffolk County sent Henron a letter recommending

 against any significant physical disturbance of the Site, including the greenhouses,

 without a more detailed soil management plan.

       51.   During the Spring 2006 Demolition, Henron and Phelps, both under

 Schreiber’s control, did not (a) ensure that soil that had been found to be

 contaminated with chlordane, lead, and other contaminants was properly disposed

 and not moved to other locations on the Site; (b) ensure that lead paint on the

 greenhouses and other structures was properly disposed; or (c) prevent the

 migration of chlordane, lead, and other contaminants to other locations on or off the



                                            10
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 11 of 22 PageID #: 11




 Site.

         52.   Lead paint on the greenhouses and buildings at the Site flaked and

 chipped off into the surrounding site soil during the course of the Spring 2006

 Demolition.

         53.   Henron and Phelps, both under Schreiber’s control, moved soil that had

 been in or around the greenhouses and had been contaminated with chlordane, lead,

 and other contaminants to other locations on the Site during the course of the Spring

 2006 Demolition.

         54.   EPA has found that exposure of children to lead can cause behavior and

 learning problems, lower IQ, hyperactivity, and other serious health effects. EPA

 has also found that exposure of adults to lead can cause serious health effects,

 including increased blood pressure, decreased kidney function, and reproductive

 problems. EPA, Learn About Lead, https://www.epa.gov/lead/learn-about-lead.

         55.   EPA has designated lead as a hazardous substance. 40 C.F.R. § 302.4.

         56.   On April 10, 2006, Suffolk County employees visited the Site to install

 wells as part of the County’s groundwater investigation. They found that Henron

 and Phelps, both under Schreiber’s control, were conducting demolition activities at

 the Site, even though their demolition permit had expired two days earlier. The

 Suffolk County employees were also concerned that Henron and Phelps were not

 controlling dust and stormwater runoff. Suffolk County informed Brookhaven of

 these concerns, causing Brookhaven to order Henron and Phelps to stop the

 demolition activities at the Site that day.



                                           11
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 12 of 22 PageID #: 12




       57.   In April 2006, after the demolition stopped, Enviroscience took samples

 of sediment in nine drainage structures on the Site, including leaching pools and

 storm drains. Enviroscience found chlordane in excess of soil clean-up standards in

 eight of the nine structures.

 Suffolk County’s Investigation of the Site

       58.   Between April and December 2006, Suffolk County installed 43

 groundwater monitoring wells on and off the Site to evaluate the extent of

 groundwater contamination from chlordane. Samples tested by Suffolk County

 showed chlordane in excess of drinking water standards. Chlordane was detected on-

 Site at concentrations up to 8.9 μg/L and off-Site at concentrations up to 11.9 μg/L,

 significantly exceeding the maximum allowable concentration of 0.05 μg/L for

 groundwater in New York. See 6 NYCRR § 703.6(e).

       59.   Suffolk   County    conducted    further   off-Site   monitoring   between

 November 2007 and October 2008. Chlordane was found at concentrations up to 23

 μg/L. Suffolk County also tested a puddle of surface water on the Site and found

 chlordane at a concentration of 1.1 μg/L.

       60.   Based on historical information and its groundwater investigation,

 Suffolk County concluded that a groundwater plume contaminated with chlordane

 and other contaminants emanated from the Site and extended approximately 3,000

 feet in a south/southwest direction towards Abets Creek.

       61.   In July 2006, Suffolk County referred the Site to DEC.




                                         12
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 13 of 22 PageID #: 13




 DEC’s Investigation of the Site

       62.   In November 2006, DEC listed the Site as Site No. 152209 in the

 “Registry of Inactive Hazardous Waste Disposal Sites in New York State,” and

 designated it as a “Class 2” site, indicating that it poses a significant threat to the

 public health or environment and remedial action is required.

       63.   On November 9, 2006, Brookhaven issued a permit to Phelps to complete

 the demolition, with the exception of two concrete building slabs. That demolition

 was completed in or about November 2006.

       64.   In 2006 and 2007, DEC contacted Henron and other potentially

 responsible parties and asked them to enter into administrative consent orders

 pursuant to which they would clean up the Site. DEC’s efforts were not successful.

       65.   In February 2008, the Site was referred to the State Superfund program

 for the development and implementation of a “Remedial Investigation/Feasibility

 Study,” including “interim remedial measures.” DEC also approved the use of the

 “hazardous waste remedial fund,” also known as the State Superfund, for responding

 to the release of hazardous substances.

       66.   In 2009, DEC took a series of interim remedial measures—which are

 called “removal” actions under CERCLA, 42 U.S.C. § 9601(23)—at the Site. Those

 measures included removing stockpiled demolition debris; excavating contaminated

 soil from leaching pools and other drainage structures; and implementing measures

 to prevent further migration of contaminated soil and surface water, including

 installing hay bales and silt fences, re-grading, and mulching.



                                           13
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 14 of 22 PageID #: 14




       67.     In August 2011, DEC issued a report on its Remedial Investigation of

 the Site. The purpose of the Remedial Investigation was to evaluate the nature and

 extent of on-Site and off-Site groundwater contamination, determine if the Site is

 the source of off-Site groundwater contamination, and identify and evaluate

 remedial actions, i.e., permanent remedies for the contamination. See 42 U.S.C.

 § 9601(24).

       68.     The Remedial Investigation found, among other things: (a) widespread

 contamination of on-Site and off-Site soil with chlordane, estimating that almost

 74,000 tons of on-Site soil were contaminated; (2) contamination of on-Site soil with

 lead and other metals; and (3) a chlordane-contaminated plume of groundwater

 emanating from the Site and extending approximately 2,900 feet southwest toward

 Abets Creek, with a width of approximately 460 feet.

       69.     DEC issued a Feasibility Study for the Site in September 2011 and a

 “Proposed Remedial Action Plan” for the Site in October 2011. The Feasibility Study

 evaluated different remedial actions to address the on-Site and off-Site soil and

 groundwater contamination. The Proposed Remedial Action Plan outlined the

 remedial actions that DEC proposed to take.

       70.     DEC held a public meeting on or about November 14, 2011 to discuss

 and hear comments from the public regarding the proposed remedial actions. DEC

 also received comments from the public during a public comment period that ended

 on or about December 16, 2011. DEC responded to comments in its “Record of

 Decision” (ROD) for the Site.



                                         14
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 15 of 22 PageID #: 15




       71.    In January 2012, DEC issued its ROD, in which it described its selected

 remedial actions for the Site. Those remedial actions include: (1) excavating on-Site

 soil that exceeds residential soil clean-up objectives for alpha-chlordane, gamma-

 chlordane, and lead; excavating off-Site soil that exceeds the objectives for alpha-

 and gamma-chlordane; transporting the excavated soil for disposal at an approved

 facility; and replacing the excavated soil with clean fill; (2) offering property owners

 with private wells in or near the chlordane-contaminated groundwater plume the

 opportunity to connect to a public water supply; (3) offering property owners located

 within the shallow portion of the chlordane-contaminated groundwater plume the

 option of having foundation cracks sealed and sump pumps upgraded to address the

 infiltration of contaminated water into basements during rainstorms; and (4)

 restricting the use of chlordane-contaminated groundwater without water quality

 treatment.

       72.    The ROD estimates capital costs of $7,200,000 and annual operation and

 maintenance costs of $55,600 for the selected remedy.

       73.    In April 2014, at DEC’s request, EA Engineering, P.C., collected soil

 samples from throughout the Site and tested them for chlordane. This testing

 enabled DEC to determine whether the earlier excavation of contaminated soil from

 leaching pools and other drainage structures had removed the chlordane “hot spots”

 at the Site. The testing was also done in preparation for implementing the excavation

 portion of the remedy chosen under the ROD. Any soil with chlordane above a certain

 concentration had to be treated as hazardous waste, which has specific handling,



                                           15
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 16 of 22 PageID #: 16




 transportation and disposal requirements.

       74.   Soil samples with chlordane levels high enough to be considered

 hazardous waste were taken from the northern area of the Site where the Weiss

 Defendants had moved chlordane-contaminated soil from the footprint of the former

 greenhouses.

       75.   EA Engineering sent DEC its findings in December 2014.

       76.   On July 8, 2015, DEC issued a notice to proceed to its contractor

 EnviroTrac Ltd. to begin remedial actions at the Site. Site preparation activities

 began on September 28, 2015 and excavation of the Site started on November 5,

 2015. Approximately 30,000 cubic yards of contaminated soil was removed from the

 Site. The remedial actions concluded on July 22, 2016.

       77.   After the completion of the remedial work, some contamination was left

 at the Site. In June 2019, DEC approved a Site Management Plan to control exposure

 to this remaining contamination to ensure protection of public health and the

 environment.

       78.   The removal and remedial actions that the State has taken and will take

 to respond to the release of hazardous substances at the Site are not inconsistent

 with the “national contingency plan,” 40 C.F.R. Part 300.

       79.   As of March 31, 2021, the State had incurred costs in the amount of

 approximately $7,137,827.84 responding to the release and threatened release of

 hazardous substances at the Site, including removal and remedial actions.

       80.   The State will continue to incur costs responding to the release and



                                         16
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 17 of 22 PageID #: 17




 threatened release of hazardous substances at the Site.

       81.     The selected remedy for the Site addressed the chlordane-contaminated

 groundwater plume by removing on-Site chlordane-contaminated soil that is the

 source of the chlordane in the groundwater plume and placing engineering and

 institutional controls on the property. The ROD estimates that it will take

 approximately 20 years to restore the contaminated groundwater plume to drinking

 water standards.

       82.     Until the chlordane contaminated plume is restored to drinking water

 standards, the contaminated groundwater will not be available as a source of

 drinking water. DEC is also monitoring groundwater in the area.

                           FIRST CLAIM FOR RELIEF
                        COST RECOVERY UNDER CERCLA

       83.     The State repeats and realleges the allegations in the foregoing

 paragraphs.

       84.     The Site is a “facility” as that term is defined in 42 U.S.C. § 9601(9).

       85.     Buildings, structures, and equipment where hazardous substances were

 deposited, stored, disposed of, or placed, or otherwise came to be located at the Site

 are also “facilities” under 42 U.S.C. § 9601(9).

       86.     There have been “releases” or threatened “releases” of “hazardous

 substances,” as those terms are defined in 42 U.S.C. §§ 9601(14) and (22), at and

 from the Site, and other facilities at the Site, into the environment.

       87.     Among the hazardous substances that were released and are threatened

 to be released into the environment at and from the Site and other facilities at the


                                            17
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 18 of 22 PageID #: 18




 Site are (a) chlordane, the presence of which is consistent with greenhouse

 operations at the Site; and (b) lead, the presence of which is consistent with lead

 paint on the greenhouses and other structures on the Site.

       88.   Chlordane and lead contaminated the “environment” within the

 meaning of 42 U.S.C. § 9601(8).

       89.   The State has incurred costs, and will continue to incur costs, to

 “respond,” as that term is defined in 42 U.S.C. § 9601(25), to the release and

 threatened release of chlordane and lead at and from the Site and other facilities at

 the Site, including costs to assess, monitor, evaluate, oversee and conduct “removal

 actions” and “remedial actions,” as those terms are defined in 42 U.S.C. §§ 9601(23)

 and (24).

       90.   42 U.S.C. § 9607(a) provides that persons who (a) are current owners or

 operators of a facility, (b) were owners or operators at the time that hazardous

 materials were disposed, or (c) transported and then disposed of hazardous

 substances shall be liable for the costs of removal and remedial actions that are “not

 inconsistent with the national contingency plan.”

       91.   The State’s removal and remedial actions are not inconsistent with the

 national contingency plan.

       92.   Defendants are “persons” within the meaning of 42 U.S.C. § 9601(21).

       93.   Defendants Russell Weiss, Kirk Weiss, and Wayne Weiss owned the Site

 and facilities at the Site between 1992 and 2005, when hazardous substances were

 disposed at the Site, and thus are owners of the Site and other facilities at the Site



                                          18
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 19 of 22 PageID #: 19




 at the time of disposal within the meaning of Section 107(a)(2) of CERCLA, 42 U.S.C.

 § 9607(a)(2).

       94.     Defendants Russell Weiss, Kirk Weiss, Wayne Weiss, and KW

 Greenhouses managed, directed, or otherwise conducted operations at the Site and

 other facilities at the Site, including operations specifically related to the disposal of

 hazardous substances when hazardous substances were disposed at the Site, and

 thus are operators of the Site and other facilities at the Site at the time of disposal

 within the meaning of Section 107(a)(2) of CERCLA, 42 U.S.C. § 9607(a)(2).

       95.     Defendant KW Greenhouses transported and disposed of hazardous

 substances at the Site and other facilities at the Site to other locations at the Site

 and thus is a transporter of hazardous substances under 42 U.S.C. § 9607(a)(4).

       96.     Defendant Henron currently owns the Site and other facilities at the

 Site and thus is a current owner of the Site and other facilities at the Site within the

 meaning of Section 107(a)(1) of CERCLA, 42 U.S.C. § 9607(a)(1).

       97.     Defendant Henron owned the Site and other facilities at the Site when

 hazardous substances were disposed at the Site and is thus an owner of the Site and

 other facilities at the Site at the time of disposal within the meaning of 42 U.S.C. §

 9607(a)(2).

       98.     Defendants Henron, Phelps, and Schreiber managed, directed, or

 otherwise conducted operations at the Site and other facilities at the Site, including

 operations specifically related to the disposal of hazardous substances when

 hazardous substances were disposed at the Site, and thus are operators of the Site



                                            19
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 20 of 22 PageID #: 20




 and other facilities at the Site at the time of disposal within the meaning of 42 U.S.C.

 § 9607(a)(2).

        99.    Defendants Henron and Phelps transported and disposed of hazardous

 substances at the Site and other facilities at the Site to other locations at the Site

 and thus are transporters of hazardous substances under 42 U.S.C. § 9607(a)(4).

        100. Pursuant to 42 U.S.C. § 9607(a), defendants are strictly, jointly and

 severally liable to the State for past response costs incurred by the State as a result

 of the release or threatened release of hazardous substances at or from the Site and

 other facilities at the Site.

        101. Pursuant to 42 U.S.C. §§ 9607(a) and 9613(g), defendants are strictly,

 jointly and severally liable for future response costs incurred by the State as a result

 of the release or threatened release of hazardous substances at or from the Site and

 other facilities at the Site.

                            SECOND CLAIM FOR RELIEF
                                 RESTITUTION

        102. The State repeats and realleges the allegations in the foregoing

 paragraphs.

        103. The release of hazardous substances at and from the Site into the

 environment, including soil, stormwater, and groundwater at the Site, constitutes a

 public nuisance endangering public health and safety.

        104. Defendants participated in the creation and/or maintenance of this

 public nuisance by disposing hazardous substances at the Site.




                                           20
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 21 of 22 PageID #: 21




       105. Defendants had and have a duty to abate this public nuisance and to

 remediate the contamination at and emanating from the Site.

       106. Defendants have failed to do so.

       107. The State has discharged and will continue to discharge the duty of

 defendants to abate this nuisance and to remediate the contamination at and

 emanating from the Site.

       108. By discharging the duty of defendants to abate this nuisance and to

 remediate the contamination, the State has conferred a benefit upon and unjustly

 enriched defendants, and defendants are strictly, and jointly and severally, liable to

 the State in restitution for the value of the benefit conferred upon them by the State.

                               PRAYER FOR RELIEF

      WHEREFORE, the State requests judgment in its favor and against

defendants upon each claim and requests that this Honorable Court enter judgment

against defendants:

       1.    Declaring defendants to be strictly, and jointly and severally, liable to

 the State under CERCLA for, and awarding to the State, all costs and expenses,

 including interest, attorneys’ fees and other costs of enforcement, incurred by the

 State in responding to the release or threat of release of hazardous substances at

 and from the Site and other facilities at the Site.

       2.    Declaring defendants to be strictly, and jointly and severally, liable to

 the State under CERCLA for all future response costs and expenses, including

 interest, attorneys’ fees and other costs of enforcement, to be incurred by the State



                                           21
Case 2:21-cv-03752-DG-ARL Document 1 Filed 07/02/21 Page 22 of 22 PageID #: 22




 in responding to the release or threat of release of hazardous substances at and from

 the Site.

         3.   Declaring defendants to be strictly, and jointly and severally, liable to

 the State in restitution, and awarding to the State all past and future costs and

 expenses, including interest, attorneys’ fees and other costs of enforcement incurred

 by the State in abating the public nuisance at and in the vicinity of the Site.

         4.   Ordering such other and further relief, in law or in equity, as the Court

 deems just and proper.

Dated:        New York, New York
              July 2, 2021

                                   LETITIA JAMES
                                   Attorney General of the State of New York
                                   Attorney for Plaintiffs



                                    By: /s/ Laura Mirman-Heslin
                                        Laura Mirman-Heslin
                                        Assistant Attorney General
                                        Yueh-ru Chu
                                        Chief, Affirmative Litigation Section
                                        Environmental Protection Bureau
                                        28 Liberty Street
                                        New York, NY 10005
                                        (212) 416-6091




                                          22
